RECORD IMPOUNDED

                        NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3660-15T2
A.D.J.,

        Plaintiff-Respondent,

v.

A.G.,

     Defendant-Appellant.
___________________________

              Argued August 14, 2018 – Decided August 27, 2018

              Before Judges Sumners and Gilson.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Burlington
              County, Docket No. FV-03-1381-16.

              Mark J. Molz argued the cause for appellant.

              Respondent has not filed a brief.

PER CURIAM

        Defendant A.G. appeals from a March 17, 2016 final restraining

order (FRO), entered under the Prevention of Domestic Violence Act

(PDVA), N.J.S.A. 2C:25-17 to -35, based on a predicate act of

harassment, N.J.S.A. 2C:33-4.              We reverse and vacate the FRO

because there was insufficient evidence presented at trial to

establish an act of harassment or a need for an FRO.
                                  I.

       We discern the facts from the record of the one-day trial,

which took place on March 17, 2016.1    At trial, both parties were

represented    by   legal   counsel.    Four   witnesses    testified:

plaintiff, two of plaintiff's friends, and a friend of defendant.

       Plaintiff A.D.J. and defendant were in a dating relationship

for several years.    While they both were in high school, defendant

became pregnant and, in July 2014, she gave birth to their son,

Q.J.

       For approximately two years after the birth of their son,

plaintiff lived with defendant at the home of defendant's parents.

In that regard, plaintiff testified that defendant's parents took

care of him and his son.

       In early February 2016, plaintiff and defendant broke up and

plaintiff moved out of defendant's family home.            Thereafter,

plaintiff moved in to the home of a school friend, A.F.            A.F.

lived with his father, who owned the home.         The parties' son

continued to reside with defendant and her family.

       The incident that gave rise to the application for the FRO

occurred on February 27, 2016.     On that day, plaintiff was caring



1
  The transcript submitted to us contained an FD docket number,
BUR-FD-03-1100-16. The FRO, however, was entered under Docket No.
FV-03-1381-16.

                                   2                           A-3660-15T2
for his son and he had his son with him at his friend's home,

where      plaintiff    was    living       at   the    time.     The    child      was

approximately      eighteen        months    old   at   that    time.     Plaintiff

testified that there were approximately ten other "young people"

at the home on February 27, 2016.                  Plaintiff also acknowledged

that there were no adults at the home on that day.

      At    some   point      in    the   afternoon     of   February    27,     2016,

defendant, together with a friend, V.D., went to the home to check

on   her    son.       Plaintiff      testified    that      defendant   showed       up

unexpectedly while he and his son were taking a nap.                      According

to plaintiff, he got up, opened the door of the home, and defendant

"shoved her way in."               Plaintiff then testified that defendant

started yelling, began hitting him, and grabbed him by his hair.

In response, plaintiff grabbed defendant by her shirt, swung her

back and forth in a narrow hallway, and put her on the floor.

Plaintiff admitted he was angry at the time and that he punched a

door and fractured his hand.

      On cross-examination, plaintiff was shown several photographs

of defendant that depicted her with a black eye and various

bruises.     He acknowledged he recognized defendant and the injuries

depicted in the photographs, but was "not sure" if he caused those

injuries to defendant.             Plaintiff also acknowledged that he was



                                            3                                  A-3660-15T2
six foot one inches tall, was bigger than defendant, and that when

he put her on the floor, he "might not have done it gently."

     Through her counsel, defendant contended that plaintiff had

been smoking marijuana on February 27, 2016.            Plaintiff denied

smoking marijuana on the day of the incident, and he testified

that he had stopped smoking marijuana months before February 27,

2016.   On cross-examination, however, plaintiff admitted he tested

positive for marijuana use on March 9, 2016.

     No evidence of a past history of domestic violence was

admitted at trial.     While plaintiff's counsel attempted to elicit

testimony    from   plaintiff   concerning    certain    alleged       prior

incidences, defendant's counsel objected, and the court sustained

those objections.      Moreover, plaintiff never testified about the

need for an FRO or his fear that defendant would commit further

acts of domestic violence.

     Plaintiff also called two witnesses, who were present at the

time of the incident on February 27, 2016.              Those witnesses

corroborated    some   of   plaintiff's   testimony,    but   gave     other

testimony that varied from plaintiff's account.

     Defendant did not testify, but her counsel called V.D. to

testify.    V.D. told the court that on February 27, 2016, she went

with defendant to the home where the child was with plaintiff.

V.D. then testified that upon their arrival, the home smelled like

                                   4                                 A-3660-15T2
marijuana, and the baby was alone in a dark room, not being

watched.     According to V.D., defendant questioned plaintiff and

they "got nasty with each other."              She contended that plaintiff

pushed defendant first and defendant pushed plaintiff back.                       She

also   testified   that    defendant     never    hit    plaintiff,      but     that

plaintiff hit defendant.         V.D. also testified that defendant was

the person who suffered injuries, which included bruises on her

face and arms.

       At the end of the testimony, the trial court made its findings

on the record.     The court found that marijuana was used and that

"everybody    involved    in    the   case"    smokes    marijuana.         In    his

complaint, plaintiff had alleged two predicate acts:                   assault and

harassment.     The court made no express findings concerning the

alleged predicate act of assault.           Instead, the trial court found

that there was a fight, but could not determine who started it.

       The trial court did find that defendant harassed plaintiff.

That finding was based on the fact that defendant showed up at the

home    "unexpectedly[,        and]   having     gone    there    unexpectedly,

[defendant]    caused     the    conflict      between   the     two   of    them."

Accordingly, the court found that defendant's actions constituted

harassment under N.J.S.A. 2C:33-4(a), by making a communication

in "any other manner likely to cause annoyance or alarm."                   In that

regard, the court stated:

                                        5                                   A-3660-15T2
           [Defendant's] unexpected entry into that house
           and beginning to yell, she had the motive to
           go there to cause a scene.
                So accordingly, I find her guilty of
           harassment, a manifestation of her . . .
           disposition on this day caused alarm and
           caused the whole series of events that
           happened.

     In making its ruling, the court never expressly made any

credibility findings.   The court also never addressed the need for

an FRO.   In that regard, there was no finding of a prior history

of domestic violence by defendant against plaintiff.        Nor was

there any finding of a need for an FRO to protect plaintiff or to

prevent further acts of domestic violence.

     After the entry of the FRO, the court also entered an order

allowing plaintiff to have temporary supervised parenting time

with his son.   That separate order was entered under an existing

FD docket number.    Thereafter, on March 23, 2016, the parties

returned to court for a further hearing concerning plaintiff's

parenting time, and again that hearing took place under the FD

docket.   That same day, another order granting plaintiff parenting

time was entered.




                                 6                          A-3660-15T2
                                           II.

      Defendant now appeals from the FRO entered on March 17, 2016.2

She argues that the trial court erred by (1) not making any

credibility findings; (2) considering facts not in evidence; and

(3) failing to make findings supporting a violation of the PDVA.

Defendant      also     contends    that    the       facts    here   were,    at       best,

contretemps and a restraining order here would "trivialize" the

PDVA.   Plaintiff did not file any opposition to this appeal.

      We are constrained to reverse and vacate the FRO.                        There was

no   finding    of    an    assault.       The       trial    court   failed       to   make

sufficient findings to support a predicate act of harassment.

Moreover, there was no evidence of a need for a FRO.

      Our scope of review is limited when considering an FRO issued

by the Family Part following a bench trial.                           A trial court's

findings    are      binding   on   appeal          "when    supported   by    adequate,

substantial, and credible evidence."                   N.J. Div. of Youth & Family

Servs. v. R.G., 217 N.J. 527, 552 (2014).                         This deference is

particularly appropriate where the evidence at trial is largely

testimonial       and      hinges   upon        a    court's     ability      to     assess



2
  In her notice of appeal, defendant identified the FRO, as well
as the two parenting time orders that were entered on March 17,
2016 and March 23, 2016.    In a subsequent letter, counsel for
defendant clarified that defendant was only appealing from the
FRO.

                                            7                                       A-3660-15T2
credibility.   Gnall v. Gnall, 222 N.J. 414, 428 (2015).    We also

keep in mind the expertise of trial court judges who routinely

hear domestic violence cases in the Family Part.     R.G., 217 N.J.

at 553.   Consequently, we will not disturb the "factual findings

and legal conclusions of the trial judge unless [we are] convinced

that they are so manifestly unsupported by or inconsistent with

the competent, relevant and reasonably credible evidence as to

offend the interests of justice."    S.D. v. M.J.R., 415 N.J. Super.

417, 429 (App. Div. 2010) (quoting Cesare v. Cesare, 154 N.J. 394,

412 (1998)).

     Domestic violence occurs when an adult or emancipated minor

commits one or more acts upon a person protected under the PDVA.

N.J.S.A. 2C:25-19(a).   When determining whether to grant an FRO,

a trial judge must engage in a two-step analysis.         Silver v.

Silver, 387 N.J. Super. 112, 125-26 (App. Div. 2006).   "First, the

judge must determine whether the plaintiff has proven, by a

preponderance of the credible evidence, that one or more of the

predicate acts set forth in N.J.S.A. 2C:25-19[(a)] has occurred."

Id. at 125; see also N.J.S.A. 2C:25-29(a) (providing that an FRO

may only be granted "after a finding or an admission is made that

an act of domestic violence was committed").      Second, the court

must determine that a restraining order is necessary to provide

protection for the victim.   Silver, 387 N.J. Super. at 126-27.     As

                                 8                           A-3660-15T2
part   of   that   second    step,   the   judge   must   assess   "whether     a

restraining order is necessary, upon an evaluation of the fact[or]s

set forth in N.J.S.A. 2C:25-29(a)(1) to -29(a)(6), to protect the

victim from an immediate danger or to prevent further abuse." J.D.

v. M.D.F., 207 N.J. 458, 475-76 (2011) (quoting Silver, 387 N.J.

Super. at 127).

       Moreover, a judge is required to make specific findings of

fact and state his or her conclusions of law.               R. 1:7-4(a); see

also Shulas v. Estabrook, 385 N.J. Super. 91, 96 (App. Div. 2006)

(requiring an adequate explanation of the basis for a court's

action).    "Failure to make explicit findings and clear statements

of     reasoning    [impedes     meaningful        appellate   review       and]

'constitutes a disservice to the litigants, the attorneys, and the

appellate court.'"          Gnall, 222 N.J. at 428 (quoting Curtis v.

Finneran, 83 N.J. 563, 569-70 (1980)). Thus, although our standard

of review is generally limited, where inadequate factual findings

are made or where issues are not addressed, we are constrained to

vacate the FRO and remand for further proceedings. Elrom v. Elrom,

439 N.J. Super. 424, 443 (App. Div. 2015); see also Franklin v.

Sloskey, 385 N.J. Super. 534, 544 (App. Div. 2006) (vacating an

FRO where the facts in the record did not support a determination

of harassment, and there was no history of domestic violence

between the parties).

                                       9                                A-3660-15T2
     Here, the trial court failed to place adequate findings of

fact and conclusions of law on the record.               The only predicate act

found was harassment under N.J.S.A. 2C:34-4(a).                 A person commits

harassment under subsection (a) "if, with a purpose to harass

another," she "[m]akes or causes to be made, a communication . . .

at   extremely    inconvenient       hours,       or    in   offensively     coarse

language,    or   any    other    manner       likely   to   cause   annoyance     or

alarm[.]"    N.J.S.A. 2C:34-4(a).              "A finding of purpose to harass

may be inferred from the evidence presented."                  State v. Hoffman,

149 N.J. 564, 577 (1997).

     The trial court here did not adequately identify the specific

conduct that constituted the predicate act of harassment.                         See

Silver, 387 N.J. Super. at 125.            The court reasoned that defendant

had shown up unexpectedly, but the court never made an express

finding that defendant showed up or argued with plaintiff with the

purpose to harass him.           Indeed, the trial court expressly found

that it could not determine who initiated the fight between the

parties and found that "both [parties] engaged in fighting."

     Second, there was no evidence offered as to why an FRO was

necessary.    See id. at 126-27.          In that regard, plaintiff adduced

no testimony or evidence concerning prior domestic violence by

defendant,    a   fear    of     future    domestic     violence     or   abuse    by

defendant, or any other evidence that would support a finding of

                                          10                                A-3660-15T2
the necessity for an FRO.     Moreover, the trial court did not

address the need for an FRO, nor did it evaluate any of the factors

set forth in N.J.S.A. 2C:25-29(a)(1) to (6).    See J.D., 207 N.J.

at 475-76.

     Accordingly, because the record developed at the trial does

not establish the basis for an FRO, we are constrained to vacate

the FRO entered in this matter on March 17, 2016.     Furthermore,

the record here does not warrant a remand, because plaintiff failed

to present any evidence of the need for an FRO.

     Reversed and the FRO is vacated.




                               11                           A-3660-15T2